J-S38019-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DONALD R. RHINEHART, III                   :
                                               :
                       Appellant               :   No. 1780 MDA 2019

              Appeal from the PCRA Order Entered June 11, 2019
     In the Court of Common Pleas of Lancaster County Criminal Division at
                       No(s): CP-36-CR-0000015-2018

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DONALD R. RHINEHART, III                   :
                                               :
                       Appellant               :   No. 1781 MDA 2019

              Appeal from the PCRA Order Entered June 11, 2019
     In the Court of Common Pleas of Lancaster County Criminal Division at
                       No(s): CP-36-CR-0000016-2018


BEFORE:      KUNSELMAN, J., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY McLAUGHLIN, J.:                       FILED DECEMBER 17, 2020

        Donald R. Rhinehart, III, appeals pro se from the dismissal of his petition

pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-

9546. Rhinehart claims, inter alia, that his counsel was ineffective in

connection with his plea of no contest and during his direct appeal. We affirm.

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S38019-20



In addition, Rhinehart has filed a Motion for an Evidentiary Hearing, which we

deny.

        In October 2017, the Commonwealth filed a Complaint alleging that

Rhinehart had been in a relationship with a minor since May 2015. See PCRA

Ct. Op., 1/13/20, at 1. Rhinehart “would pay the minor to tie him down,

waterboard him, cut him, and burn him for the purpose of sexual gratification.”

Id. (citing Criminal Compl., 10/25/17, at ¶ 5). Rhinehart would also “send

text messages, e-mails, and call the minor to discuss their encounters and

profess his love to the minor,” and repeatedly requested “nude photographs

and sexual acts from the minor.” Id. at 1-2 (citing Criminal Compl. at ¶ 1, 3,

4, 6). The Complaint further alleged that while police were investigating

Rhinehart, he told the minor not to cooperate with the police investigation,

and told the minor’s mother “the investigation would ruin both his and the

minor’s lives, and he would leave the minor alone in exchange for the

discontinuation of the investigation.” Id. (citing Criminal Compl. at ¶ 7, 9).

        The Commonwealth charged Rhinehart with multiple crimes. Rhinehart

retained private counsel, and on the day trial was to begin, he entered a

negotiated plea of no contest to one count of Intimidation of Witness or Victim

and one count of Corruption of Minors.1 The court conducted an on-the-record

colloquy, in which it notified Rhinehart of the elements of the crimes to which

he was pleading no contest, and stated the maximum penalties for each

____________________________________________


1   18 Pa.C.S.A. §§ 4952(a)(1) and 6301(a)(1)(ii), respectively.

                                           -2-
J-S38019-20



offense. See N.T., 8/3/18, Plea Hearing, at 10-12. The Commonwealth stated

the factual basis for each charge, which the court described as “a summary of

the evidence that the Commonwealth says it would be able to produce.” Id.

at 13-14. Rhinehart agreed that the Commonwealth “would be able to

introduce that evidence” to support the charges. Id. at 14. The court explained

Rhinehart’s right to a jury trial and appeal, and the presumption of innocence.

Id. at 14-16. Rhinehart confirmed that he was entering a plea of no contest

“of his own free will.” Id. at 17. Pursuant to the terms of the agreement, the

other charges were nolle prossed following the plea of no contest, and the

court sentenced Rhinehart to an aggregate of three to eight years’

incarceration.

      Rhinehart filed a timely notice of appeal, but Rhinehart’s appellate

counsel discontinued the appeal on October 29, 2018. See Nos. 1464 MDA

2018, 1465 MDA 2018. Shortly thereafter, the trial court received a pro se

letter from Rhinehart, dated November 25, 2018, confirming Rhinehart wished

to discontinue the appeal. The letter stated, “I need to withdraw my appeal

immediately due to what will happen if I continue it/due to being threatened.

And it doesn’t matter why I want it withdrawn/why I must, only that I’m the

defendant + if I say to withdraw the appeal: It must be withdrawn.” Pro Se

Correspondence, 11/25/18, at 1.

      Approximately three and a half months after his direct appeal was

discontinued, on February 17, 2019, Rhinehart sent a pro se letter to the trial

court stating he wanted to file a petition, “AKA a PCRA,” to raise claims that

                                     -3-
J-S38019-20



plea and direct appeal counsel were ineffective, and asking the court to

appoint counsel. Letter from Rhinehart to Clerk of Courts, dated Feb. 17, 2019,

at 1 (unpaginated). The court treated the letter as a PCRA petition and

appointed counsel, who subsequently filed a Turner/Finley2 no-merit letter

and motion to withdraw. Counsel’s no-merit letter stated that he had spoken

with Rhinehart on the telephone, and Rhinehart had asked him to raise a claim

that plea counsel was ineffective for not reviewing discovery documents until

two days before the plea hearing. Counsel also said Rhinehart had asked him

to argue that his constitutional rights in general were violated and his plea

was unlawfully induced. Counsel stated he found those claims meritless and

had discovered no other potentially meritorious claims.

       The PCRA court sent Rhinehart notice of its intention to dismiss his

Petition without a hearing. See Pa.R.Crim.P. 907(1). Rhinehart filed a pro se

response criticizing PCRA counsel for not pursuing his claims, and requesting

an extension of time in which to file an amended PCRA petition. However, his

response to the notice did not identify any issues in addition to those counsel

had identified in his Turner/Finley letter. The court granted counsel leave to

withdraw and dismissed the Petition. Through leave of court, Rhinehart filed

a nunc pro tunc notice of appeal.3
____________________________________________


2 Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).
3 Although both of the notices of appeal Rhinehart filed reference both docket

numbers, because he filed two separate notices, he has conformed to the
requirements of Rule 341. See Commonwealth v. Johnson, 2020 PA Super
164 (filed July 9, 2020).

                                           -4-
J-S38019-20



     Rhinehart’s appellate brief lists a multitude of issues:

     1). Did trial counsel render grossly ineffective assistance of
     counsel by having [Rhinehart] plead guilty to charges by:

        (A). Was trial counsel [sic] advice erroneous and prejudicial
        concerning [Rhinehart’s] right to stand trial?

        (B). Was trial counsel performance ineffective when the plea
        did not meet the standard of objective reasonableness?

     2). Did trial counsel’s lack of trial preparation, performance, and
     erroneous decision making cause her to be so ineffective that
     [Rhinehart] was under duress to plead guilty, even when he
     always asserted he was innocent? Facts to support this are:

        (A). Counsel stated if [Rhinehart] went to trial she wouldn’t
        question plaintiff/victim (or mention) regarding the
        following:

           1). Text messages, voicemails, emails, videos, social
           media postings which would show the plaintiff’s/victim’s
           violent tendencies/character, which would help prove the
           physical assaults on [Rhinehart] were unwarranted &
           were actually due to plaintiff/victim’s desire to be violent.

           2). Statement made at the recorded police interviews
           showing plaintiff/victim lied to police. Trial counsel stated
           incorrectly that the PA Rape Shield Law would have
           forbade it.

        (B). Trial counsel refused to do any pretrial motions due to
        [Rhinehart] not holding his end of the agreement up of
        making additional payments.

        (C). Trial counsel gave [Rhinehart] forensic CD (From seized
        phone) to [Rhinehart] only having it for three (3) days (And
        never taking it back). It was entirely impossible for trial
        counsel to go over 3,000 text messages and 21,000 images
        (that included online messages between plaintiff/victim &
        [Rhinehart that] could show plaintiff/victim had been
        extorting & physically assaulting [Rhinehart], not that
        [Rhinehart] was paying the plaintiff/victim to do that), etc.,
        to properly prepare for trial.



                                     -5-
J-S38019-20


        [(]D). Trial counsel had compelled [C]ommonwealth to turn
        over discovery, but items were “faulty” or missing when
        turned over & trial counsel wouldn’t do anything about it.
        Items were:

           1). Asking for access to the seized cell phone so we could
           see online message images in their full original size,
           rather than what the prosecution gave us (80% of
           images were to small/fuzzy to read due to how the police
           actually saved/recorded/retrieved the images to put on
           the discovery CD).

           2). Requesting newly (a week before “Call of trial”)
           discovered CD by [Rhinehart] in the police reports that
           contained voicemails that the [C]ommonwealth/police
           had never turned over to the defense.”

     3). Was the court erroneous and prejudicial by:

        A). Not letting paid trial counsel withdraw as counsel so
        [Rhinehart] could get a public defender. According to trial
        counsel she asked the court several times months before
        “Call of trial” And court denied it, as well as at the “Call of
        trial”.

        B). [Rhinehart] tried to voice his concerns of trial counsel at
        “Call of trial” but court dismissed his remarks & pressured
        [him] to continue on with proceedings.

        C). Court was incorrect when the judge stated that
        [Rhinehart] had fired multiple attorneys as a delay tactic
        when this instance was first & only time [Rhinehart] had
        tried to terminate an attorney for not properly
        defending/representing him.

        D). When sentencing [Rhinehart], the court failed to
        adequately inform him of the elements of the felony charge
        of corruption of minors.

     4). Was direct appeal counsel, Jade Salyards, ineffective in
     withdrawing direct appeal when she knew [Rhinehart] asked her
     to under duress.

     5). When sentencing Mr. Rhinehart, the Commonwealth failed to
     state sufficient facts to support an element of the felony charge of
     corruption of minors. Specifically:


                                     -6-
J-S38019-20


         a. Corruption of minors is graded as a felony of the third
         degree if the defendant engages in a course of conduct that
         corrupts the morals of a minor.

         b. The Pennsylvania Rules of Evidence dictate that there
         must be a factual basis for each element of a guilty plea.

         c. The Commonwealth stated at the guilty plea hearing that
         Mr. Rhinehart engaged in a course of conduct with the minor
         but failed to state any specific facts detailing that alleged
         cours[e] of conduct.

      6). When sentencing Mr. Rhinehart, the court failed to adequately
      inform him of the elements of the felony charge of corruption of
      minors, specifically:

         a. The Court failed to articulate the elements of the
         corruption of minors charge with respect to the course of
         conduct of a sexual nature.

         b. The Commonwealth also railed to state any facts to
         support the element of a course of conduct that was of a
         sexual nature.

      7). Was the District Attorney in violation of [Rhinehart’s] 6 th, 5th,
      8th, and 14th Amendment right[s] when they withheld a CD with
      voicemails that was never turned over to the defense?

Rhinehart’s Br. at “v,” 7-10 (unpaginated) (some capitalization omitted).

      Of these issues, only the assertion that plea counsel was ineffective for

failing to prepare (issue number two above) was conceivably raised below.

PCRA counsel listed such a claim in his Finley letter as one of the issues that

Rhinehart asked him to raise. Although Rhinehart filed a response to the Rule

907 notice, neither his Rule 907 response nor any other of his numerous filings

below identified any other issues. Furthermore, his claims of trial error, such

as his sentencing claims, are not cognizable under the PCRA. The only claim

properly before us is Rhinehart’s claim that plea counsel allegedly failed to



                                      -7-
J-S38019-20



prepare, and he has waived his other claims. We will nonetheless briefly

address his other issues, as they are meritless in any event.

      “Our standard of review is well settled.” Commonwealth v. Anderson,

234 A.3d 735, 737 (Pa.Super. 2020). “When reviewing the denial of a PCRA

petition, we must determine whether the PCRA court’s order is supported by

the record and free of legal error.” Id. (quoting Commonwealth v. Smith,

181 A.3d 1168, 1174 (Pa.Super. 2018)).

      Rhinehart’s first two issues claim plea counsel was ineffective.

“Allegations of ineffectiveness in connection with the entry of a guilty plea will

serve as a basis for relief only if the ineffectiveness caused the defendant to

enter an involuntary or unknowing plea.” Commonwealth v. Moser, 921

A.2d 526, 531 (Pa.Super. 2007) (quoting Commonwealth v. Hickman, 799

A.2d 136, 141 (Pa.Super. 2002)). To establish ineffectiveness, a petitioner

bears the burden of pleading and proving that “(1) his underlying claim is of

arguable merit; (2) counsel had no reasonable basis for his action or inaction;

and (3) the petitioner suffered actual prejudice as a result.” Commonwealth

v. Spotz, 84 A.3d 294, 311 (Pa. 2014). A defendant who enters a plea of

guilty or no contest is bound by the statements the defendant makes under

oath during a plea colloquy, and the defendant may not later assert grounds

for withdrawing the plea that contradict statements the defendant during the

colloquy. Commonwealth v. Turetsky, 925 A.2d 876, 881 (Pa.Super. 2007).

      The record supports the PCRA court’s conclusion that Rhinehart entered

a knowing, voluntary, and intelligent plea. See N.T. at 10-17. Rhinehart has

                                      -8-
J-S38019-20



never identified anything he alleges plea counsel would have discovered if she

had prepared, such as by reviewing discovery earlier, such that her alleged

failing prejudiced Rhinehart. His allegations that he was disappointed with

counsel’s performance and feared losing at trial, even if true, would not render

his plea involuntary. See Commonwealth v. Myers, 642 A.2d 1103, 1107

(Pa.Super. 1994) (“The mere fact that a defendant was ‘under pressure’ at

the time he entered a guilty plea will not invalidate the plea, absent proof that

he was incompetent at the time the plea was entered”). On his first two issues,

he is due no relief.

      Rhinehart next claims his direct appeal counsel was ineffective for

discontinuing his appeal. He argues direct appeal counsel should not have

discontinued the appeal because she knew that he “was under duress due to

being threatened by his accusers, via an associate of his that resides in [the]

same prison as [Rhinehart].” Rhinehart’s Br. at 23.

      The PCRA court found Rhinehart’s claim that his appellate counsel was

ineffective without merit, as it was Rhinehart’s decision to discontinue the

appeal. PCRA Ct. Op. at 8. The court noted that Rhinehart sent a pro se letter

to the court, asking for his direct appeal to be withdrawn due to alleged threats

against him.

      We agree no relief is due on this claim. As Rhinehart aptly observed in

his letter, it is a defendant’s decision whether to pursue a direct appeal.

Rhinehart presents no authority to support the proposition that an attorney

should go against her client’s wishes when the client is acting in fear of a third

                                      -9-
J-S38019-20



party. He has thus failed to carry his burden to prove his counsel was

ineffective.

      Rhinehart’s remaining issues relate to alleged errors by the trial court

and misconduct by the Commonwealth. Rhinehart claims the court erred in

denying counsel’s request to withdraw, and ignoring Rhinehart’s remarks to

the court regarding his counsel’s deficient performance and his desire for new

counsel. Rhinehart’s Br. at 20-21. He also claims the court erroneously stated

that if he lost at trial, Rhinehart would receive a mandatory sentence of 25

years to life imprisonment. Id. at 21-22. He further argues the court failed to

inform him of the elements of the felony charge of corruption of minors when

sentencing him, and that the Commonwealth failed to state any facts to

support the element of a course of conduct. Id. at 26-30. Finally, Rhinehart

argues the police withheld evidence—a CD with voicemails—that was never

turned over to the defense. Id. at 24-25.

      By entering a plea of no contest, Rhinehart waived the ability to raise

any issues except those relating to the jurisdiction of the court, the legality of

the sentence, and the validity of the plea. Commonwealth v. Syno, 791 A.2d

363, 365 (Pa.Super. 2002). To the extent his claims may implicate the validity

of his plea, he waived them by failing to pursue them on direct appeal. See

42 Pa.C.S.A. § 9543(a)(3) (stating PCRA does not provide relief for claims that

have been previously litigated or waived).

      After he filed his brief, Rhinehart filed a Motion for an Evidentiary

Hearing, requesting the opportunity to question his trial counsel on her

                                      - 10 -
J-S38019-20



ineffectiveness. Rhinehart bore the burden of pleading and proving in the

PCRA court that there was a genuine issue of material fact that warranted an

evidentiary hearing, and he failed to carry this burden. We therefore deny the

Motion. See Commonwealth v. Scott, 752 A.2d 871, 877 n.8 (Pa. 2000)

(“An evidentiary hearing . . . is not meant to function as a fishing expedition

for any possible evidence that may support some speculative claim of

ineffectiveness”).

      Order affirmed. Motion for Evidentiary Hearing denied.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/17/2020




                                    - 11 -